This is a proceeding by quo warranto to test the right of the appellant, W. S. Anderson, to the office of county solicitor for the county of Baldwin. The main attack is upon the constitutionality of act September 30, 1919 (Gen. Acts, p. 831), and the reliance as to that is upon the decision in Reynolds v. Collier, 204 Ala. 38, 85 So. 465. There may be serious question as to the constitutional validity of this act; but we do not find it necessary to state a conclusion as to that. The policy of the court is to avoid grave constitutional issues when that may be done in the proper discharge of its duty. The question presented by this appeal may be decided upon another point, which is also presented by the briefs. The act in question provided for county solicitors, to be elected by the people —
"in all counties having a population of not less than eighteen thousand one hundred and twenty-five and not more than eighteen thousand nine hundred according to the federal census of 1910, or any subsequent census."
At the time of the election under which appellant claims — November, 1920 — and at this time the population of Baldwin county, according to the census of 1920, was and is in excess of the maximum limit of the quoted act. The act operates on a sliding scale — necessarily so, the court thinks — so that at the time of the election and now Baldwin county was not and is not within its purview. It results that the trial court correctly ruled that appellant took nothing by the election referred to, and its judgment must be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.